Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 4-46, 48-58, 67, 68, 70, 96 and 100-102 are pending. 
	This office action is in response to an amendment filed 2/28/2022. 
	This application is a continuation of PCT/US15/48698 filed 9/4/15 which claims priority to provisional application 62/045,416 filed 9/4/14.  

Election/Restrictions
Claims 4, 17-22, 33-41, 43-58, 67-68, 70, 96 and 100-102 allowable. The restriction requirement, as set forth in the Office action mailed on 1/25/2019, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 1/25/2019 is withdrawn. Claims 5-16, 23-32 and 42, directed to species are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Information Disclosure Statement
An IDS filed 2/28/2022 has been identified and the documents considered. The signed and initialed PTO Form 1449 has been mailed with this action. The provided document under Foreign Patent Documents has been considered only on the basis of the provided English abstracts and nothing in the abstract suggests that the reference anticipate or render obvious the instant claims.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Amy Song on 6/3/2022.
The application has been amended as follows: 
IN THE CLAIMS:

Claim 96. (Currently Amended) [[A]] An in vitro cell transduced with the viral vector of claim 4.
Conclusion
Applicants have inserted allowable subject matter into the base claim and thus overcome the previous rejection under 35 USC 103. 
The claims have been renumbered in the following order: 4, 17, 18, 19, 20, 21, 22, 33, 5, 6, 7, , 30, 31, 32, 8, 9, 10, 11, 12, 13, 14, 15, 16, 23, 24, 25, 26, 27, 28, 29, 34, 35, 36, 37, 38, 39, 40, 41, 42, 49, 50, 51, 52, 53, 54, 43, 44, 45, 46, 48, 55, 56, 57, 58, 70, 67, 68, 96, 100, 101, 102. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MARIA MARVICH/Primary Examiner, Art Unit 1633